DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Status of Claims
Claims 1-7, 13-19, 21 and 22 are now present in this application. Claims 1 and 13 are independent. Claims 9-12 are withdrawn from consideration. Claims 1, 2, 5, 6, 13, 14, 17, 18, 21 and 22 have been amended. No new matter has been added. 
Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
With respect to the claims:
Claim 21 has been amended as follows:
Lines 4 and 5: After “closer than”, and before “ground”, delete – “original” --, and add – “a” --;
Line 5: After “ground”, and before “, then the laser”, add – “portion” --;
Lines 5 and 6: After “notifies the main server”, before “information related”, delete – “that” --, and add – “of” --; 
Line 6: After “information related”, and before “the new obstacle’s”, add – “to” --; 
Claim 22 has been amended as follows:
Lines 4 and 5: After “closer than”, and before “ground, add – “a” --;
Line 5: After “ground”, and before “; and”, add – “portion” --;
Line 7: After “disposed on”, and before “ground or in front”, delete – “the” --, add – “a” --; 
Line 7, After “ground”, and before “or in front”, add – “portion” --;

Authorization for the Examiners Amendment
Authorization for this examiner’s amendment was given in a telephone interviews with Bradford Fritz on 07/07/2022.
Reasons for Allowance
The allowable subject matter found in the Claims 1 and 13 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “select a second laser irradiation module based on the changed location of the robot, and transmit the movement path information to the second laser irradiation module for outputting the movement path to the vicinity of the robot with a laser of the second laser irradiation module for the robot to follow, and wherein the location of the robot is continuously photographed by the camera module”. 
The closest prior art of reference is Yoon (KR101305401B1). Yeon is also a system for guiding the night-driving of an auto-driving vehicle by using infrared line lasers and a method thereof are provided to stably determine the presence of an obstacle by being executed even at dart nighttime, however XX does not specifically state a system with "select a second laser irradiation module based on the changed location of the robot, and transmit the movement path information to the second laser irradiation module for outputting the movement path to the vicinity of the robot with a laser of the second laser irradiation module for the robot to follow, and wherein the location of the robot is continuously photographed by the camera module”.
Therefore, Claims 1 and 13 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        




/RAMI KHATIB/Primary Examiner, Art Unit 3669